DETAILED ACTION
Allowable Subject Matter
Claims allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, based on the decision of the Panel of the Pre-Appel Brief Review of 21 May 2021. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a kit including a gasket configured to mate with the bone foundation guide, where the gasket has a thickness configured to replicate the depth of the tissue removed from the alveolar ridge of the patient in combination with the elements set forth in the claim. 
Regarding claim 35, based on the decision of the Panel of the Pre-Appel Brief Review of 21 May 2021. 
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method including the step of securing a gasket to the bone foundation guide, where the gasket has a thickness configured to replicate a thickness of the peeled gum tissue in combination with the elements set forth in the claim. 
Regarding claim 41, the prior arts of Groscurth and of Poirier do not include all the limitations described in the claimed kit.  
Therefore, the art of record does not teach or render obvious, either alone or in combination, a kit including a gasket configured to mate with the bone foundation guide, configured to replicate a depth of tissue removed from the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        
/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772